internal_revenue_service department of the treasury index numbers number release date washington dc person to contact telephone number refer reply to cc dom p si plr-116064-99 date date legend trust trust grantor year year trustee grandson year date great-grandchild great-grandchild great-grandchild state dear sir we received your letter dated date requesting rulings on the proper income gift and generation-skipping_transfer gst tax treatment of the proposed partition of a_trust into separate trusts this letter responds to your request you represent that trust was established under paragraph b of item vi of the last will and testament will of grantor who died in year in year pursuant to a court order trust was divided into three separate trusts one of which is trust the internal_revenue_service issued a private_letter_ruling to trustee in its capacity as plr-116064-99 trustee of trust concerning the income and gst tax consequences of the division of trust the letter_ruling determined that the division of trust into separate trusts would not cause the separate trusts to lose their exempt status for gst tax purposes the letter_ruling also determined that non-pro rata distributions from trust to the separate trusts would be treated as a pro_rata distribution from trust followed by an exchange between the trustees of the new trusts subject_to sec_1001 pursuant to the court order trust is administered as a single fund under paragraph b of item vi of the will as applied separately to trust in accordance with subparagraph of paragraph b of item vi of the will trust will terminate twenty-one years after the death of the last of grantor’s daughters during the twenty-one year period the trustee shall pay the net_income from the trust over to the children of the grantor’s deceased daughters per capita with the share of the income of any deceased child of one of grantor’s daughters being distributed per stirpes to the children of the deceased grandchild of grantor in addition subparagraph of that paragraph states that twenty-one years after the death of the last survivor of grantor’s daughters the trustee shall convey the corpus of the trust share and share alike to the then living children of grantor’s deceased daughters with the children then living of any then deceased grandchild taking per stirpes its parent’s share grantor’s last surviving daughter died in year under the terms of grantor’s will trust will terminate on date at the time of the court order dividing trust into three separate trusts grandson was the sole income_beneficiary of trust when grandson died his three children great-grandchild great-grandchild and great-grandchild individually an income_beneficiary and collectively the income beneficiaries succeeded to grandson’s interest in trust income from trust is currently distributed equally to the three income beneficiaries upon termination the assets of trust will be distributed as required in paragraph b of item vi of the will to great-grandchild great-grandchild and great-grandchild in accordance with grantor’s will the three income beneficiaries have different financial needs and investment objectives the trustee cannot implement one investment program for trust to meet these different financial objectives this inability to satisfy the investment objectives of each income_beneficiary separately is causing conflict among the beneficiaries this conflict is likely to exacerbate if trust continues to be managed as a single fund at the request of the income beneficiaries trustee has filed a petition in the appropriate court seeking permission to partition trust into three separate equal trusts the separate trusts one for each income_beneficiary the partition will permit the trustee to pursue different investment objectives for each separate trust each separate trust will be of equal value and shall have terms identical to the terms of trust except that the beneficial interests in each separate trust will be determined by the family lineage of the income_beneficiary with respect to whom the plr-116064-99 separate trust is established each separate trust will be separately managed and administered each separate trust will terminate on date except as remote contingent beneficiaries under subparagraph of paragraph b of item vi of the will the income beneficiaries and their respective descendants will have no interest in a separate trust established in respect of another income_beneficiary most of the assets in trust will be divided among the separate trusts on a pro_rata basis to the extent necessary to assure that each separate trust receives equal value there will be an immaterial non-pro rata division of assets in trust the three separate trusts may pursue different investment objectives neither the will nor state law grants the trustee power to make non-pro rata distributions from trust however the court before which the petition seeking permission to divide trust is pending is a court of general jurisdiction in state with equity jurisdiction and the court has the power to divide trust on a non-pro rata basis you represent that no additions actual or constructive have been made to trust after date you have requested the following rulings the partition of trust into three separate trusts and the division of trust assets among the separate trusts will not cause trust or the separate trusts to lose their exempt status for gst tax purposes and will not subject trust the separate trusts or distributions from any such trust to the gst tax under sec_2601 the partition of trust into three separate trusts and the division of trust assets among the separate trusts will not be a transfer by the income beneficiaries that will be subject_to gift_tax under sec_2501 to the extent that the division of trust assets among the separate trusts is made on a pro_rata basis the division will not be considered a sale exchange or other_disposition of property and will not cause trust the separate trusts or any of the income beneficiaries to realize gain_or_loss under sec_1001 and will not cause trust the separate trusts or any of the income beneficiaries to realize income under sec_61 after the partition of trust into three separate trusts each of the separate trusts will be treated as a separate taxpayer under sec_643 and after the partition of trust into three separate trusts the assets of the separate trusts received from trust will have the same basis and same holding periods as such assets had in trust ruling_request plr-116064-99 sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to include a taxable_distribution taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest_in_property_held_in_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter sec_11 or sec_12 of an interest in property to a skip_person sec_2613 defines the term skip_person as a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust if all interests in the trust are held by skip persons or if there is no person holding an interest in such trust and at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2613 provides that for purposes of the gst tax the term non-skip_person means any person who is not a skip_person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the generation-skipping_transfer_tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26 b ii b or c any trust in existence on date is considered an irrevocable_trust an amendment to a_trust which was irrevocable on date and thus is exempt from the gst tax will cause the trust to lose its exemption if the amendment modifies or otherwise changes the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of the trust a trust’s exemption from the gst tax is not affected however by amendments relating to the administration of the trust plr-116064-99 based on the information submitted and the representations made trust is a generation-skipping_trust because it provides for distributions to more than one generation of beneficiaries below the grantor’s generation trust was irrevocable on date and there have been no additions actual or constructive since that date therefore trust is exempt from the gst tax pursuant to sec_26_2601-1 based on the information submitted and the representations made we conclude that the proposed partition of trust relates to the administration of the trust and will not modify or otherwise change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of thus the proposed partition of trust will not affect the exempt status of the trust for purposes of chapter accordingly neither distributions to skip persons nor terminations of interests of non-skip persons will be subject_to the gst tax ruling_request sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or in money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year based on the information submitted and the representations made we conclude that the partition of trust will not result in a transfer by any beneficiary of trust that is subject_to the gift_tax under sec_2501 ruling_request sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized plr-116064-99 sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to a make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 of the code the present case is distinguishable from revrul_69_486 to the extent that assets of trust are divided on a pro_rata basis to the extent that the assets are divided on a non-pro rata basis such distribution will be a treated in accordance with revrul_69_486 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 of the code in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite in cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans to the extent that trust is divided into the separate trusts it is consistent with the supreme court's opinion in cottage savings to find that the interests of the beneficiaries of the three separate trusts will not differ materially from their interests in trust because the beneficiaries will have the same rights and entitlements under the separate trusts that they had under trust the proposed transaction will not change the interests of the beneficiaries instead the beneficiaries will be entitled to the same benefits after the proposed transaction as before the three separate trusts will plr-116064-99 terminate on the same date that trust would terminate as with trust income distributions will be made in accordance with grantor’s will thus the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries further to the extent that the assets are divided on a pro_rata basis the distribution of the assets to the separate trusts will not be viewed as a pro_rata distribution followed by an exchange of assets and will not give rise to a realization event as described in revrul_69_486 as discussed above to the extent that the assets are divided on a non-pro rata basis the transaction will be treated in accordance with revrul_69_486 therefore to the extent that the division of trust assets among the separate trusts is made on a pro_rata basis the division will not be considered a sale exchange or other_disposition of property and will not cause trust the separate trusts or any of the income beneficiaries to realize gain_or_loss under sec_1001 and the division of trust into the separate trusts will not cause trust the separate trusts or any of the income beneficiaries to realize income under sec_61 or gain_or_loss under sec_1001 ruling_request sec_643 provides that two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of federal_income_tax although the separate trusts will have the same grantor each separate trust will have a different primary beneficiary therefore based upon the facts and representations submitted we conclude that each of the separate trusts will be treated as a separate trust for federal_income_tax purposes ruling_request sec_1015 provides that if property was acquired by gift after date the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be such fair_market_value sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss plr-116064-99 recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of the code such property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person based upon the information submitted and representations made we conclude that because sec_1001 does not apply to the pro_rata division of trust assets the basis of trust assets divided pro_rata will be the same after the partition as the basis of those assets before the partition we also conclude that the assets in the separate trusts received from trust on a pro_rata basis will have the same holding periods as those assets had in trust finally to the extent that the assets are divided on a non- pro_rata basis we conclude that the transaction will be treated in accordance with revrul_69_486 except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely christine e ellison chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
